



Exhibit 10.1


AMENDMENT NO. 4
TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 4 dated as of May 1, 2019 (this “Amendment”), is entered into
by and between NIC INC., a Delaware corporation, as the Borrower (the
“Borrower”), and Bank of America, N.A., a national banking association, as Bank
and Letter of Credit Issuer (the “Bank”).
RECITALS
A.    The Borrower and the Bank have entered into that certain Amended and
Restated Credit Agreement dated as of August 6, 2014 as amended by that
Amendment No. 1 dated July 9, 2015 and that Amendment No. 2 dated December 14,
2015 and that Amendment No. 3 dated April 28, 2017 (as further amended from time
to time, the “Credit Agreement”).
B.    The Borrower and the Bank have agreed to certain amendments to the Credit
Agreement as more fully described herein.
C.    The Amendment is subject to the representations and warranties of the
Borrower and upon the terms and conditions set forth in this Amendment.
AGREEMENT
Now, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Borrower and the Bank
hereby agree as follows:
SECTION 1. DEFINED TERMS. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.


SECTION 2. AMENDMENT.


2.1Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Applicable Rate” in its entirety.


2.2Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the defined term “Maturity Date” to read in its entirety as follows:


“Maturity Date” means May 1, 2021; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.”


2.3Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the defined term “Permitted Acquisition” to read in its entirety as
follows:


““Permitted Acquisition” means an Acquisition by the Borrower or any other Loan
Party of Persons and/ or assets where (i) no Default or Event of Default exists
either before or after the proposed Permitted Acquisition, and (ii) the Persons
or assets to be acquired are in (or used in) a business substantially related or
incidental to those lines of business conducted by the Borrower and its
Subsidiaries and the prior, effective written consent or approval of such
Acquisition by the board of


NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





directors, executive committee or equivalent governing body, or the
stockholders, as appropriate, of the other party or parties has been obtained,
and would not be perceived by the Person or assets to be acquired as hostile in
nature; provided, that, without the prior written consent of the Bank, the
purchase price of any Acquisition (including assumed liabilities in connection
with such Acquisition) will not exceed $10,000,000, and the aggregate purchase
price of all Acquisitions until the Maturity Date (including assumed liabilities
in connection with such Acquisitions) will not exceed $50,000,000.”


2.4Section 2.04(a) of the Credit Agreement is hereby amended by deleting Section
2.04(a) in its entirety and replacing it with the following:


“(a)    The interest rate is a rate per year equal to (i) the LIBOR Daily
Floating Rate plus 1.15% with respect to any LIBOR Daily Floating Rate Loan, or
(ii) the LIBOR Rate plus 1.15% with respect to any LIBOR Rate Loan.”
2.5Section 5.13 of the Credit Agreement is hereby amended by inserting the
additional subsection (c) to read as follows:
“(c) No Plan Assets. The Borrower represents that, as of the date hereof and
throughout the term of this Agreement, no Borrower or Guarantor, if any, is (1)
an employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.”
SECTION 3. LIMITATIONS ON AMENDMENTS.
3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and will be limited precisely as written and will not be deemed
to (a) be a consent to any other amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Bank may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.


3.2This Amendment is to be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein waived, are hereby
ratified and confirmed and will remain in full force and effect.


SECTION 4. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Bank as follows:


4.1Immediately after giving effect to this Amendment, (a) the representations
and warranties of (i) the Borrower contained in Article V of the Credit
Agreement and (ii) each Loan Party contained in each other Loan Document, shall
be true and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects, and (b) the representations and warranties contained in subsections
(a) and (b) of Section 5.06 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.02 of the Credit Agreement.


NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





4.2Immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.


SECTION 5. EXPENSES. The Borrower agrees to pay to the Bank upon demand, the
amount of any and all out-of-pocket expenses, including the reasonable fees and
expenses of its counsel, which the Bank may incur in connection with the
preparation, documentation, and negotiation of this Amendment and all related
documents.


SECTION 6. REAFFIRMATION. The Borrower hereby reaffirms its obligations under
each Loan Document (as amended hereby) to which it is a party.


SECTION 7. EFFECTIVENESS. This Amendment will become effective as of the date
hereof upon:


7.1the execution and delivery of this Amendment, whether the same or different
copies, by the Borrower and Bank;


7.2a fully executed Joinder to Amended and Restated Continuing and Unlimited
Guaranty, wether the same or different copies, by the Borrower, Guarantors and
Bank; and


7.3an officer’s certificate for Borrower and each Guarantor.


SECTION 8. GOVERNING LAW. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri
applicable to agreements made and prepared entirely within such State; provided
that the Bank shall retain all rights arising under federal law.


SECTION 9. CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF. The Borrower
hereby represents and warrants to the Bank that it has no knowledge of any facts
that would support a claim, counterclaim, defense or right of set-off.


SECTION 10. COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.


[Remainder of Page Intentionally Left Blank]
















NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
BORROWER:                    NIC INC.
a Delaware corporation
By: /s/ Stephen M. Kovzan        
Name: Stephen M. Kovzan
Title: Chief Financial Officer
BANK:                        BANK OF AMERICA, N.A.
By: /s/ Kyle Hartman            
Name: Kyle Hartman
Title: Vice President


NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





CONSENT TO AMENDMENT NO. 4
TO AMENDED AND RESTATED CREDIT AGREEMENT


Each of the undersigned is a Guarantor and party to that certain Amended and
Restated Continuing and Unconditional Guaranty dated August 6, 2014 (the
“Guaranty”) in favor of Bank of America, N.A. pursuant to which the Guarantors
have guaranteed the obligations of NIC INC., a Delaware corporation, to Bank of
America, N.A., as Bank and L/C Issuer pursuant to or in connection with that
certain Amended and Restated Credit Agreement dated August 6, 2014 as amended by
Amendment No. 1 dated July 9, 2015 and that Amendment No. 2 dated December 14,
2015 and that Amendment No. 3 dated April 28, 2017 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
and the other Loan Documents (as defined in the Credit Agreement). Each of the
Guarantors hereby consents to Amendment No. 4 to the Amended and Restated Credit
Agreement dated as of May 1, 2019.


Each Guarantor hereby reaffirms its obligations under the Guaranty.


IN WITNESS WHEREOF, the Guarantors have caused this Consent to be executed as of
May 1, 2019.
                        
ALABAMA INTERACTIVE, LLC, an Alabama limited liability company


ARKANSAS INFORMATION CONSORTIUM, LLC, an Arkansas limited liability company


COLORADO INTERACTIVE, LLC, a Colorado limited liability company


CONNECTICUT INTERACTIVE, LLC, a Connecticut limited liability company


HAWAII INFORMATION CONSORTIUM, LLC, a Hawaii limited liability company


IDAHO INFORMATION CONSORTIUM, LLC, an Idaho limited liability company


INDIANA INTERACTIVE, LLC, an Indiana limited liability company


IOWA INTERACTIVE, LLC, an Iowa limited liability company


KANSAS INFORMATION CONSORTIUM, LLC, a Kansas limited liability company


KENTUCKY INTERACTIVE LLC, a Kentucky limited liability company


NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







LOUISIANA INTERACTIVE, LLC, an Louisiana limited liability company


MAINE INFORMATION NETWORK, LLC, a Maine limited liability company


MISSISSIPPI INTERACTIVE, LLC, a Mississippi limited liability company


MONTANA INTERACTIVE, LLC, a Montana limited liability company


NICUSA, Inc., a Kansas corporation


NIC FEDERAL, LLC, f/k/a NIC TECHNOLOGIES, LLC, a Kansas limited liability
company


NEBRASKA INTERACTIVE, LLC, a Nebraska limited liability company


NEW JERSEY INTERACTIVE, LLC, a New Jersey limited liability company


NEW MEXICO INTERACTIVE, LLC, a New Mexico limited liability company


NIC SERVICES, LLC, a Colorado limited liability company


OKLAHOMA INTERACTIVE, LLC, an Oklahoma limited liability company


PENNSYLVANIA INTERACTIVE, LLC, a Pennsylvania limited liability company


RHODE ISLAND INTERACTIVE, LLC, a Rhode Island limited liability company


SOUTH CAROLINA INTERACTIVE, LLC, a South Carolina limited liability company


TEXAS NICUSA, LLC, a Texas limited liability company


UTAH INTERACTIVE, LLC, a Utah limited liability company


VERMONT INFORMATION CONSORTIUM, LLC, a Vermont limited liability company




NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





VIRGINIA INTERACTIVE, LLC, a Virginia limited liability company


WEST VIRGINIA INTERACTIVE, LLC, a West Virginia limited liability company


WISCONSIN INTERACTIVE NETWORK, LLC, a Wisconsin limited liability company


By: /s/ William Van Asselt            
Name: William Van Asselt
Title: Secretary










NIC Inc. - Amendment No. 4 to Amended and Restated Credit Agreement

